UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

PAUL DANTZIG,
Plaintiff,
-against- 19-cv-8811(NSR)
COUNTY OF WESTCHESTER; ANTHONY OPINION AND ORDER

SCARPINO, DISTRICT ATTORNEY; and
GEORGE LATIMER, EXECUTIVE

Defendant.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff, proceeding pro se, commenced this 42 U.S.C. § 1983 action against Defendants
County of Westchester, District Attorney (“DA”) Anthony Scarpino, and County Executive George
Latimer in the New York State Supreme Court, County of Westchester, on August 23, 2019. (See
ECF No. 1.) On September 10, 2019, Defendants County of Westchester and DA Scarpino
(together, “County Defendants”) were served with the Summons and Complaint. Ud.) This action
was removed to federal court on September 23, 2019. Ud.) Plaintiff now seeks entry of a default
judgment against Defendant County of Westchester, claiming it failed respond to his Complaint
within the timeframe prescribed by law. (ECF No. 10.) However, the County of Westchester is
not in default. Plaintiffs request is ripe for denial.

County Defendants were served with the Complaint on September 10, 2019, and the action
was removed to federal court on September 23, 2019. (ECF No. 1.) County Defendants maintain

that Defendant George Latimer has not yet been properly served.! (ECF No. 1, 5, & 11.) At the

 

' Conversely, Plaintiff has submitted affidavits of service purporting to demonstrate
service of the Summons and Complaint upon George Latimer as of September 11, 2019, pursuant
to N.Y. C.P.L.R. § 308(2). (See ECF 10.) In any event, Plaintiff does not seek entry of default
judgment against Latimer, and the Court need not address the propriety of the service upon
Latimer at this juncture. The Court further notes that no allegations are made against Latimer in
the Complaint. (See ECF No.1.)

 
time of removal to federal court, County Defendants’ answers were due on October 1, 2019. (See
Fed. R. Civ. P. 81(c)(2).) On September 30, 2019, County Defendants sought an extension of time
to respond to the Complaint until November 6, 2019. (ECF No. 5.) On October 1, 2019, the court
granted County Defendants’ application. (ECF No. 6.) On November 6, 2019, County Defendants
submitted a letter motion for a pre-motion conference in anticipation of their motion to dismiss.
(ECF No. 7.)

Plaintiffs basis for seeking a default judgment rests on a misunderstanding of the law.
While it is true that Federal Rule of Civil Procedure 12(a)(1)(A) prescribes the timeframe under
which a Defendant may serve an answer, a defendant’s options do not end with Federal Rule of
Civil Procedure 12(a)(1)(A). A defendant may properly respond to a complaint by way of a
motion, which would necessarily have to be filed before a responsive pleading. See Fed. R. Civ.
P. 12(b). Such a motion tolls the timeframe to answer the complaint until the motion is resolved.
See Fed. R. Civ. P. 12(a)(4), (d). To file such a motion in this Court, a Defendant must first seek
leave for a pre-motion conference by letter. See Roman, J., Indiv. Civ. Prac. R., 3(A)Gi),
available at http://www.nysd.uscourts.gov/cases/show.php?db=judge_info&id=1501. Such a
filing tolls the applicable statutory deadline for filing an answer. Id. Consequently, County
Defendants’ pre-motion letter, filed on November 6, 2019, and within the timeframe prescribed
by the Court, (ECF Nos. 6 & 7), properly tolled their time to answer; a default judgment is
therefore not warranted. Moreover, Plaintiffs allegation that County Defendants’ application for
an extension of time to respond only sought such an extension on behalf of DA Scarpino, (ECF
No. 13), is erroneous and directly contradicted by the plain language of County Defendants’
letter application, (ECF No. 5), and the Court’s endorsement granting the extension to both DA

Scarpino and the County of Westchester, (ECF No. 6).

 
Separately, the Court grants the County Defendants’ letter request to file a motion to
dismiss and waives the pre-motion conference requirement. The parties must comply with the
following briefing schedule:

e County Defendants’ moving papers must be served on Plaintiff on or before
February 6, 2020;
e Plaintiffs opposition, if any, must be served on County Defendants on or before
March 6, 2020; and
e County Defendants’ reply, if any, must be served on Plaintiff on or before March
20, 2020.
Contemporaneous with serving their adversaries on the above referenced dates, the parties must
also serve two (2) courtesy copies of their papers on Chambers as outlined above. Further, due to
Plaintiff's status as a pro se plaintiff, County Defendants must file all motion-related documents,
including Plaintiff's Opposition, on the Court’s electronic filing system on March 20, 2020. No
motion-related papers should be filed on the docket before that date.

CONCLUSION

Plaintiff's request for default judgment, (ECF No. 10), is denied, County Defendants’
request that the Court deny Plaintiffs request for default judgment, (ECF No. 11), is granted, and
County Defendants’ request for a pre-motion conference, (ECF No. 7), is granted to the extent
provided herein. The Clerk of the Court is respectfully requested to terminate the motions at
ECF Nos. 7, 10, and 11. The Clerk of the Court is also respectfully requested to mail a copy of

this Order to Plaintiff and note proof of mailing on the docket.

Dated: December 20, 2019 a er ne
White Plains, New York r /

 

 

NELSON S. ROMAN
United States District Judge

 
